Citation Nr: 0519112	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of trauma to 
the glans penis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from an August 1998 rating decision by the San 
Juan, the Commonwealth of the Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
pertinent part, the RO denied a claim for service connection 
for residual trauma to the glans penis as not well grounded.  
The Board remanded the case to the RO in September 2001 for 
further development.

The Board notes that the veteran's representative listed an 
issue of entitlement to a compensable evaluation for tinnitus 
as on appeal.  The RO granted service connection for tinnitus 
in January 2004, and assigned an initial 10 percent 
evaluation.  An appeal from that decision has not ensued, and 
the Board has no jurisdiction over the issue at this time.


FINDINGS OF FACT

The veteran's deformity of the glans penis was first 
manifested many years after service, and there is no 
competent evidence that such disability is related to 
event(s) in service.


CONCLUSION OF LAW

Residuals of trauma to the glans penis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
residuals of trauma to the glans penis.  Service connection 
is established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
wartime and peacetime military service.  38 U.S.C.A. § 1110 
(West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. §1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran filed his original application for service 
connection in March 1998 alleging that a "penis condition" 
happened while on active duty.  In a VA Form 21-4138 received 
in March 1998, he claimed as follows:

"While in service and while commanding Army 
personnel carrier the wind was blowing very hard 
as I was observing thru the side door and 
urinating the side door swang sh[u]t and the tip 
of Penis got caught in between, I was sent to the 
hospital due to the pain an swollen of the head of 
the penis, I still suffer from the condition."

On VA examination in June 1998, the veteran provided the 
following history of his injury:

"A 53 years old Vietnam veteran, who refers that 
once in Germany while he was urinating next to a 
door, the door closed suddenly and hit his penis.  
He did not suffer lacerations nor abrasions nor he 
had hematuria.  He had had no genitourinary 
problems ever but he still has a small, soft mass 
in the glands which is not painful not interfere 
with his sexual function.  He has no GU complaints 
at present."

The VA examiner noted a small, one centimeter in diameter 
round elevated area of cystic consistency in the glans that 
was not tender.  There were no scars.  The examiner offered a 
diagnosis of residual trauma to glans penis.

VA clinic records do not show any treatment for the claimed 
condition, but do reflect treatment in 2003 for left atrophic 
testicular parencyma compatible with a history of mumps and 
past testicular trauma.

The veteran's service medical records have been presumed 
lost.  The RO was able to obtain his January 1968 separation 
examination that did not reflect a history of injury the 
glans penis, and indicated a "NORMAL" clinical evaluation 
of his genitourinary (GU) system.  His personnel records 
reflect that he was stationed in Germany from September 1966 
to April 1968.  There is no history of record of the claimed 
injury until the March 1998 application for service 
connection.

On this evidence, the Board must find that the veteran's 
deformity of the glans penis was first manifested many years 
after service, and that there is no competent evidence that 
such disability is related to event(s) in service.  The Board 
recognizes the fact that service medical records are missing, 
but finds a separation examination in January 1968 indicating 
a normal genitourinary system.  The veteran is deemed 
competent to describe a history of injury and skin defect, 
but the Board finds that his provided history is inconsistent 
and unreliable.  He first alleged hospital treatment for 
swelling, but indicated to the VA examiner that the claimed 
injury did not result in lacerations, abrasions or hematuria.  
He also did not report hospitalized treatment.  The objective 
medical evidence indicates that the skin defect to the glans 
penis was first demonstrated many years after service, and 
additional VA clinic records document a testicular condition 
consistent with traumatic injury that is obviously not 
related to the in-service incident claimed by the veteran.

The VA examiner in March 1998 offered a diagnosis that the 
skin defect represented residuals of a glans penis an injury.  
The diagnosis does not amount to a competent medical opinion 
supportive of the claim as it is predicated on events as 
related by the veteran which are not accepted as being 
factually accurate.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (physician's opinion based upon an inaccurate 
factual premise has no probative value); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'")  An injury may 
have occurred, but the normal separation examination and 
inconsistent lay description of injury and treatment 
mitigates against a finding that the injury occurred in 
service.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
The claim, therefore, is denied.

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with the notice and assistance 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that the veteran was sent letters 
in November 2001 and December 2002 that told him what was 
necessary to substantiate his claim.  The December 2002 
letter advised him of alternate means to supplement missing 
service medical records.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the supplemental statement of the case (SSOC), he was 
provided with specific information as to why his claim was 
being denied, and of the evidence that was lacking.  These 
documents also satisfy the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
November 2002 letter advised him of his opportunity to 
"submit any additional evidence which you may deem necessary 
and relevant to the issue of Entitlement to service 
connection for ... residuals of trauma to glans penis."  The 
April 2004 SSOC cited in full the provisions of 38 C.F.R. 
§ 3.159(b).

Based upon the above, the Board finds substantial compliance 
with notice content requirements of the VCAA.  The Board is 
mindful that, in concluding that the VCAA notice requirements 
have been satisfied, the Board has relied on multiple 
communications of record.  At bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudications denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  This claim was returned to the RO after the 
passage of the VCAA for readjudication.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Additionally, neither the veteran 
nor his representative has pleaded with any specificity that 
a notice deficiency exists in this case.  Based upon the 
above, the Board finds that the timing requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have also been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained all available service medical records, and notified 
the veteran of the unavailability of additional service 
medical records.  In November 2001, he was advised of 
alternate means to supplement his missing service medical 
records.  The RO has also obtained VA treatment notes, and 
provided the veteran VA examination to clarify the diagnosis 
of the claimed disability.  The Board has specifically found 
no in-service event of the claimed trauma injury, and VA has 
no obligation to provide medical opinion pursuant to section 
5103A(d) where there is no competent evidence suggesting this 
his glans deformity is associated with an in-service event.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  See 
Reonal, 5 Vet. App. at 460-61 (physician's opinion based upon 
an inaccurate factual premise has no probative value).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, the Board's consideration of the 
claim at this time poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 
24, 1992).

ORDER

Service connection for residuals of trauma to the glans penis 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


